December 14, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                 CENTRAL PETROLEUM LIMITED, Appellant

NO. 14-16-00933-CV                           V.

            GEOSCIENCE RESOURCE RECOVERY, LLC, Appellee
                  ________________________________

       This cause, an appeal from the order signed November 1, 2016, overruling
appellant Central Petroleum Limited’s special appearance, was heard on the
transcript of the record. We have inspected the record and find no error in the trial
court’s order. We order the ruling of the court below AFFIRMED.

      We order appellant Central Petroleum Limited to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.